                 Case 2:19-cv-01317-RAJ Document 31 Filed 08/16/21 Page 1 of 1




 1                                                                                       Hon. Richard A. Jones

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 7

 8
     MEGAN MING FRANCIS, et al.,                                        No. 2:19-cv-1317-RAJ
 9       Plaintiffs,                                                    ORDER OF DISMISSAL
                                    v.
10
     UNITED STATES DEPARTMENT OF
11   JUSTICE,

         Defendant.
12

13

14            Based on the Stipulation of the parties, it is hereby ORDERED that this action is

15   DISMISSED with prejudice.

16            DATED this 16th day of August, 2021.

17

18                                                                A
19                                                                The Honorable Richard A. Jones
                                                                  United States District Judge
20

21

22 ORDER OF DISMISSAL – Page 1                                                           United States Department of Justice
     Megan Ming Francis, et al. v. Dep’t of Justice, 2:19-cv-1317-RAJ               Civil Division, Federal Programs Branch
                                                                                                          1100 L Street NW
                                                                                                     Washington, DC 20530
                                                                                                               202-514-0265
